Citation Nr: 0504089	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 1995, 
for the grant of service connection for vertigo secondary to 
ear surgery.

2.  Entitlement to an earlier effective date for the grant of 
permanency of a total 100 percent schedular rating for 
Meniere's disease.  


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to September 1989.

The issue of entitlement to an effective date prior May 19, 
1995, for the grant of service connection for vertigo 
secondary to ear surgery, comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a June 1998 rating decision the VARO established a 30 
percent evaluation with an effective date of February 25, 
1998 for the disability at issue.  The veteran appealed to 
the Board.

In an October 1999 decision, the Board denied entitlement to 
an effective date earlier than February 25, 1998, for the 
grant of service connection for tinnitus with vertigo 
secondary to ear surgery evaluated as 30 percent disabling.  
The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC).

In an Order issued in June 2003, the CAVC vacated the Board's 
October 1999 decision and remanded the matter to the Board 
for further adjudication. 

In a September 2003 decision, the Board essentially granted 
entitlement to an earlier effective date of May 19, 1995, for 
the grant of service connection for vertigo secondary to ear 
surgery.  (Service-connection solely for tinnitus had been 
established since September 12, 1989).  The veteran filed an 
appeal to the CAVC claiming entitlement to an effective date 
earlier than May 19, 1995 for the disability at issue. 

In an Order issued in October 2004, the CAVC vacated that 
part of the Board's September 2003 decision denying 
entitlement to an effective date earlier than May 19, 1995, 
for the grant of service connection for vertigo secondary to 
ear surgery and remanded the matter to the Board for further 
consideration.  

Also, the record shows that in a June 2003 rating decision 
the RO granted permanency of a total 100 percent schedular 
evaluation for Meniere's disease (previously rated as 
tinnitus with vertigo secondary to ear surgery.)  The RO 
determined that basic eligibility for Dependent's Educational 
Assistance was established from June 19, 2003.  The RO denied 
entitlement to special monthly compensation based on aid and 
attendance/housebound.  (Historically, the record shows that 
in unappealed rating decision in March 2001, the VARO 
initially granted service connection for Meniere's disease 
(previously rated as tinnitus with vertigo secondary to ear 
surgery), evaluated as 100 percent disabling from June 27, 
2000.)

In July 2003, the VARO notified the veteran of the June 2003 
rating decision and that payment based on permanency of a 
total 100 percent evaluation for Meniere's disease was 
effective July 1, 2003.

In statements dated in July 2003 and January 2004, the 
veteran appears to express disagreement to the effective date 
of the grant of permanency of a total 100 percent rating for 
Meniere's disease.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that in these circumstances where a NOD is filed, but a 
statement of the case (SOC) has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case (SOC) be issued on such issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The record shows that in an Order issued in October 2004, the 
CAVC vacated that part of the Board's September 2003 decision 
denying entitlement to an effective date earlier than May 19, 
1995, for the grant of service connection for vertigo 
secondary to ear surgery and remanded the matter to the Board 
for compliance with the directives that were specified by the 
CAVC.  

In this regard, the Board notes that the October 1998 
statement of the case (SOC) regarding the issue on appeal 
fails to show that the VARO considered the provisions of 
38 C.F.R. § 3.156(c) in the first instance.  Such material 
procedural defect must be corrected by the VARO prior to 
further appellate consideration.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also, the record shows that evidence has been added to the 
record following the October 1998 SOC regarding the issue on 
appeal without the veteran's waiver of initial RO review.  
The RO must review this evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case (SSOC).  

Importantly, the Board notes that the CAVC has held that 
section 5103(a), as amended by the VCAA of 2000 and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002) see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)

The Board is compelled to remand this case to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the veteran of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.

Also, the Board notes that the inextricably intertwined issue 
of entitlement to an effective date earlier than February 25, 
1998, for the assignment of a 30 percent evaluation for 
tinnitus with vertigo secondary to ear surgery must be 
adjudicated by the RO prior to further Board consideration.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

As noted earlier the veteran should be furnished an SOC on 
the issue of entitlement to an earlier effective date for the 
grant of permanency of a total 100 percent rating for 
Meniere's disease.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran's claims file must be 
reviewed, to ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied to include informing the 
veteran of which evidence VA will provide 
and which evidence he is to provide as 
well as requesting him to submit any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that the veteran should "give us 
everything you've got" pertaining to his 
claim of entitlement to an effective date 
prior to May 19, 1995, for the grant of 
service connection for vertigo secondary 
to ear surgery.  See also 38 C.F.R. § 
3.159 (2003).  See also Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This 
provision is retroactive to November 9, 
2000, the effective date of the VCAA and 
Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

3.  After undertaking any action deemed 
essential in addition to that specified 
above, the issue of entitlement to an 
effective date prior to May 19, 1995, for 
the grant of service connection for 
vertigo secondary to ear surgery should 
be readjudicated to include consideration 
of the evidence added to the record 
following the October 1998 SOC, the 
provisions of 38 C.F.R. § 3.156(c) and 
the directives that were specified in the 
October 2004 CAVC order and Joint Motion 
for Remand.  Thereafter, the inextricably 
intertwined issue of entitlement to an 
effective date earlier than February 25, 
1998, for the assignment of a 30 percent 
evaluation for tinnitus with vertigo 
secondary to ear surgery should be 
formally adjudicated.  

4.  The RO should issue a SOC to the 
veteran and his representative addressing 
the issue of entitlement to an earlier 
effective date for the grant of 
permanency of a total 100 percent rating 
for Meniere's disease.  The veteran 
should be advised of the time limit in 
which he may file a substantive appeal in 
this case.  Then, only if an appeal is 
perfected as to the this issue, should 
the issue be returned to the Board for 
further appellate consideration.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
issued a SSOC.  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations pertaining 
to the issue currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




